Peter T. Farrell, J.
This is an application in the nature of a writ of coram nobis to vacate and set aside a judgment of conviction dated November 29, 1944, convicting the defendant of the crime of attempted robbery, second degree, as a second offender. The basis for the present application, as now claimed by defendant, is ‘ ‘ that the plea of guilty entered by defendant was out and out fraud, not on the part of the Court, but on the part of defendant’s lawyer.” The remedy of a writ of coram nobis cannot be used to set aside a plea of guilty, offered in open court, by a prisoner represented by counsel where there is no fraud attributable to the State as represented by its Judge and the prosecuting official. The defendant’s motion is, therefore, denied in all respects. The District Attorney is requested to submit an order in accordance with the terms of this decision and to mail a copy thereof to the defendant at the institution in which he is confined.